ITEMID: 001-111180
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2012
DOCNAME: CASE OF KHODZHAMBERDIYEV v. RUSSIA
IMPORTANCE: 3
CONCLUSION: Remainder inadmissible;No violation of Article 5 - Right to liberty and security (Article 5-1 - Lawful arrest or detention;Article 5-1-f - Extradition);No violation of Article 5 - Right to liberty and security (Article 5-4 - Review of lawfulness of detention;Take proceedings)
JUDGES: Anatoly Kovler;Erik Møse;Julia Laffranque;Khanlar Hajiyev;Linos-Alexandre Sicilianos;Mirjana Lazarova Trajkovska
TEXT: 5. The applicant was born in 1971 and lives in Saratov.
6. In the 1990s the applicant lived in Uzbekistan and was involved in the activities of Hizb-ut-Tahrir (“HT”), a pan-Islamic organisation banned in Russia. In May 2000 he moved to Russia, leaving behind his wife and two children, born in 1995 and 1997, in Andizhan.
7. On 14 June 2001 the applicant was arrested in Russia on drug-related charges (Article 228-4 of the Russian Criminal Code (“the RCC”)). His Uzbek passport was confiscated upon arrest. On 15 June 2002 the Perovo District Court of Moscow sentenced him to imprisonment. After his release on 27 August 2004, the applicant arrived in Saratov, where he started a relationship with a Belarusian national. It appears that she was residing in Russia unlawfully at the material time. They have two minor children born in 2006 and 2008.
8. On 29 March 2006 the Andizhan Office of the National Security Service of Uzbekistan charged the applicant, in absentia, with attempting to overthrow the existing regime under Article 159-3 (a and b) of the Uzbek Criminal Code (“the UCC”).
9. On the same day the Andizhan regional prosecutor ordered the applicant’s placement in custody and put his name on a search list.
10. On 4 June 2007 the applicant was additionally charged with setting up a criminal group (Article 242-1 of the UCC), producing and disseminating documents containing a threat to national security and public order (Article 244(1)-3 (a and c) of the UCC), and setting up, managing and participating in extremist, separatist, fundamentalist and other banned organisations (Article 244(2)-1 of the UCC).
11. On an unspecified date his name was put on the international wanted list.
12. On 26 February 2010 the applicant was arrested by the police in Saratov as a person wanted by the Uzbek authorities. On 8 March 2010 the Uzbek Prosecutor General’s Office submitted a formal request asking its Russian counterpart to extradite the applicant on criminal charges under Articles 159-3 (a and b), 242-1, 244(1)-3 (a and c) and 244(2)-1 of the UCC. Relying on Article 66 of the Convention on Legal Assistance and Legal Relations in Civil, Family and Criminal Matters (“the Minsk Convention”), the Uzbek authorities provided assurances that the applicant would not be extradited to a third country without the consent of the Russian Federation, that he would not be prosecuted, tried or punished for an offence which was not the subject of the extradition request and that he would be able to freely leave Uzbekistan, once the court proceedings had terminated and the sentence served. On 11 March 2010 the Russian Prosecutor General’s Office received the extradition request.
13. Thereafter, the Russian Prosecutor General’s Office carried out a preliminary check of the extradition request (“an extradition check”) (see paragraph 65 below). It can be seen from the information collected between March and June 2010 by the Federal Migration Service (“the FMS”), the Federal Security Service (“the FSB”) and the Ministry of Foreign Affairs, that the applicant was an Uzbek national who had not applied for Russian citizenship or temporary asylum or registered his residence in Russia. The said authorities saw no obstacle to his extradition to Uzbekistan. Moreover, on 22 June 2010 the FSB submitted that the applicant was “certainly a functionary” of HT and recommended that he be extradited.
14. On 9 August 2010 the deputy Prosecutor General granted the extradition request and issued an extradition order in respect of the applicant. He referred to the charges brought against the applicant, according to which he had been a founding manager and financial supporter of HT, had created a number of sub-groups of the said organisation in Uzbekistan and actively participated in the dissemination of its subversive materials, characterised as extremist, separatist and fundamentalist. The prosecutor decided to extradite the applicant on charges of setting up a criminal group and participating therein (Article 210-1 and 2 of the RCC) and attempting to overthrow the existing regime and constitutional order (Article 278 of the RCC). He noted that the statute of limitations for those offences had not expired either in Russia or in Uzbekistan. The prosecutor further pointed out that, in line with the Minsk Convention and the Russian Code of Criminal Procedure (“the CCrP”), differences in the legal classification of the offences and their elements under Russian and Uzbek criminal law were not sufficient grounds for refusing extradition. Lastly, the prosecutor referred to the information provided by the FMS that the applicant was an Uzbek national who had not applied for Russian citizenship. The prosecutor concluded that there were no obstacles to his extradition to Uzbekistan.
15. On 18 August 2010 the extradition order was served on the applicant.
16. On 19 August 2010 the applicant sought judicial review of the extradition order, referring, inter alia, to a fear of torture and inhuman and degrading treatment, in particular, on account of his connections with HT. The applicant’s appeal was supported with his lawyer’s claims of 23 August and 16 September 2010 that torture remained a widespread practice in Uzbekistan, according to reports of numerous international organisations and recent media publications.
17. On 16 September 2010 the Saratov Regional Court upheld the extradition order, relying on the assurances issued by the Uzbek Prosecutor General’s Office that the applicant would be treated in strict compliance with internal procedural norms. It also referred to the dismissal of the applicant’s request for refugee status by the FMS on 14 September 2010 (see paragraph 37 below).
18. On 21 and 23 September 2010 the applicant and his lawyer appealed. On 17 November 2010 the Supreme Court of Russia set aside the judgment of 16 September 2010 and ordered a new judicial review by the first-instance court.
19. On 28 December 2010 the Regional Court re-examined the case and annulled the extradition order of 9 August 2010, mainly because of inconsistencies and mistakes made in the comparative assessment of the relevant criminal offences under Uzbek and Russian law. In addition, the court made the following findings:
“... The allegation of a risk of ill-treatment should be dismissed because the case file contains written assurances made by the deputy Prosecutor General of Uzbekistan who affirmed that prosecution of the applicant would be in strict conformity with the Uzbek Code of Criminal Procedure ... The court has no reason to distrust these guarantees ...
Article 464 of the Russian CCrP prohibits the extradition of a person who has been granted asylum in Russia on account of persecution in the requesting State because of his race, religion, citizenship, ethnic or social origin or political beliefs.
Prior to the date of the extradition order, [the applicant] had applied for refugee status and had subsequently sought judicial review of the refusal of such status in Russia. Such review proceedings have not been completed. Taking into account paragraph 1 and 4 of section 10 of the Refugees Act, a person cannot be extradited before a court decision has been taken on judicial review of a refusal of refugee status. Thus, the extradition order was premature, in breach of the Refugees Act ...”
The applicant was released in the courtroom.
20. The regional prosecutor’s office appealed. On 4 March 2011 the Supreme Court upheld the judgment of 28 December 2010.
21. In view of the above findings, the extradition case against the applicant was not pursued and his removal from Russia to Uzbekistan on that account became impossible.
22. From 26 February to 28 December 2010 the applicant was detained with a view to extradition.
23. On 26 February 2010 the applicant was arrested by the police in Saratov as a person wanted by the Uzbek authorities. He was placed in remand centre no. 64/1. According to the Government, the applicant made no allegation of a risk of ill-treatment in the event of his extradition to Uzbekistan.
24. On the same day, referring to Article 466 of the CCrP the deputy district prosecutor lodged an application asking the Kirovskiy District Court of Saratov to authorise the applicant’s detention. Relying on Article 108 of the CCrP, the district court granted this request and ordered the applicant’s detention until 6 April 2010 with a view to his extradition to Uzbekistan. The court observed that the applicant had been charged with offences punishable under Articles 278, 210-1, 280-1, 282(1)-1 and 282(2)-1 of the RCC; that the statute of limitations for the said offences had not expired either in Russia or in Uzbekistan; that the applicant, an Uzbek national, had not registered his residence in Russia and had absconded there; and that, given the state of the applicant’s health, he was fit for detention. The applicant and his lawyer did not appeal against the detention order of 26 February 2010. It became final on 1 March 2010.
25. After receipt of the Uzbek extradition request and before the expiry of the time-limit set in the detention order of 26 February 2010, the deputy district prosecutor lodged an application asking the district court to extend the applicant’s detention. On 1 April 2010 the district court extended the applicant’s detention until 25 August 2010. The court dismissed the applicant’s argument that his detention would put his underage children in a difficult financial situation and that he had lodged an application for refugee status. The court concluded as follows:
“Under Article 110 of the CCrP a preventive measure may be varied if it is no longer necessary or if the grounds justifying it (see Articles 97 and 99 of the Code) have changed. The available material does not disclose that any such grounds have changed in the present case ...”
26. The applicant and his lawyer appealed on 2 and 5 April 2010. On 14 April 2010 the Saratov Regional Court dismissed the appeals.
27. On 23 August 2010 the district court examined a new extension request from the prosecutor and extended the applicant’s detention until 25 November 2010. The court held as follows:
“[The applicant] sought judicial review of the extradition decision against him ... Articles 109 and 110 of the CCrP provide that a preventive measure may be varied if it is no longer necessary or if the grounds justifying it (see Articles 97 and 99 of the Code) have changed.
Extension of detention beyond six months may be allowed only in respect of persons charged with serious and particularly serious criminal offences and only on account of the exceptional complexity of the case ... The available material discloses that the extradition order could not be enforced, where the previous detention order was in force, because the applicant had applied for judicial review of the extradition order. These are objective circumstances disclosing the particular complexity of the case. Thus, the extension term mentioned in the request is reasonable ...”
28. On 24 and 26 August 2010 the applicant and his lawyer appealed, seeking house arrest instead of detention in a remand centre. On 31 August 2010 the Regional Court upheld the detention order of 23 August 2010.
29. On 17 November 2010 the Supreme Court ordered the applicant’s detention until 17 December 2010, pending the re-examination of the extradition case by the Regional Court.
30. On 22 November 2010 the District Court examined an extension request by the district prosecutor and issued a new detention order extending the applicant’s detention to 25 February 2011 pending judicial review of the extradition order. The court noted that Article 109 of the CCrP allowed the extension of detention up to twelve months in relation to serious and particularly serious charges and on account of the particular complexity of the case. The court was satisfied that the above conditions had been complied with in respect of the applicant. On 2 December 2010 the Regional Court upheld the detention order of 22 November 2010.
31. On 28 December 2010 the applicant was released from detention.
32. On 17 or 24 March 2010 the applicant lodged a request for refugee status with the FMS Office of the Saratov Region (“the regional FMS”).
33. On 29 March 2010 he submitted an additional request, whereby he expressed a fear of being subjected to persecution and torture owing to his previous membership of Hizb-ut-Tahrir. He referred to a number of international reports in support of his allegations.
34. On 6 April 2010, in an interview with a regional FMS officer conducted in the presence of his lawyer, the applicant submitted that he had left Uzbekistan for work-related reasons.
35. On 1 July 2010 the regional FMS rejected the applicant’s request for refugee status. The authority noted that the applicant had left Uzbekistan in 2000 for economic reasons whereas criminal proceedings against him had not been brought until 2006 in his country of origin. He had been prosecuted for having set up a criminal group, which was not a political crime under the UCC. Furthermore, the applicant had not lodged his application for refugee status until 2010. The FMS established that he faced no risk of persecution on account of his origin, religion, nationality or belonging to a particular social group. It concluded that the applicant did not wish to return to Uzbekistan so as to avoid prosecution for the crime with which he had been charged.
36. On 5 July 2010 the applicant was informed of the above-mentioned decision and lodged a hierarchical appeal on 28 July 2010.
37. On 14 September 2010 the FMS Central Office dismissed his appeal. The FMS referred to the decision of the Russian Supreme Court of 14 February 2003 to declare HT a terrorist organisation and ban its activity in Russia. The FMS emphasised the applicant’s involvement in HT in 1999-2000 as a manager and financial supporter. It pointed out that in 2006 at the latest the applicant had learnt from his brother that the Uzbekistan authorities had begun prosecuting HT members. However, it was not until 2010 that the applicant had submitted his request for refugee status. Hence, the FMS concluded that the applicant’s fear of persecution was unsubstantiated.
38. On 16 October 2010 the applicant appealed against the refusal to grant him refugee status to the Basmannyy District Court of Moscow. He reiterated his fear of being subjected to torture in the event of extradition to Uzbekistan and stated that the risk of ill-treatment had not been assessed by the FMS.
39. On 24 December 2010 the District Court upheld the decision of 14 September 2010 on judicial review. Noting that the applicant had confirmed his involvement in HT’s activities between 1997 and 2000, the court also observed that after his arrest in February 2010 the applicant had made no official statement to Uzbek or Russian authorities distancing himself from HT teachings or his previous participation in its activities. The court held as follows:
“After his arrival in Russia the applicant did not apply for refugee status. He first alleged a risk of persecution in Uzbekistan and raised his wish to remain in Russia as a refugee after having been arrested following the request from the Uzbek authorities.
Neither following his arrival in Russia in 2000 nor during criminal proceedings in 2002 did he distance himself from HT teachings or state his refusal to participate in its activities. He did not apply for refugee status when he learnt in 2005-2006 from his younger brother that his fellow HT supporters were being looked for and tortured by the Uzbek authorities ...
Had the applicant’s fears of persecution in Uzbekistan been truly justified, he would have immediately sought asylum in the country of his destination.
The UN Handbook on Procedures and Criteria for Determining Refugee Status indicates that persecution must be distinguished from punishment for a common law offence. Persons fleeing from prosecution or punishment for such an offence are not normally refugees. It should be borne in mind that a refugee is a victim – or potential victim – of injustice, not a fugitive from justice (paragraph 56) ...
The applicant has not adduced convincing arguments concerning religious or political persecution ...”
40. On 28 December 2010 the applicant applied for temporary asylum. It was refused on 25 March 2011.
41. On 18 May 2011 the Moscow City Court upheld the judgment of 24 December 2010, refusing the applicant refugee status. Endorsing the reasoning of the first-instance court, the appeal court added the following:
“The Uzbek Ministry of Foreign Affairs affirms its attachment to their obligations in relation to protecting human rights. The Uzbek legislation provides that every citizen has freedom of religion. Article 18 of the Uzbek Constitution protects equality of citizens before the law irrespective of gender, race, national language, religion, faith or social origin ...
The court dismisses as unconvincing the arguments relating to the individualised status of the applicant on account of criminal prosecution in Uzbekistan. Neither during his residence in Belarus nor immediately after his arrival in Russia did the applicant seek asylum. He first expressed his fears of persecution in Uzbekistan after his arrest because his name had been added to the international wanted list ...
Taking into account the UN Handbook on Procedures and Criteria for Determining Refugee Status (paragraph 66), in order to be considered a refugee, a person must show well-founded fear of persecution. Discrimination may turn into persecution when it becomes impossible to carry out work in specific areas, to receive education or if other freedoms protected in democratic societies are limited ... The applicant has not substantiated any facts concerning unlawful persecution ...”
42. By a letter of 5 July 2011, the Moscow Office of the United Nations High Commissioner for Refugees (UNHCR) Representation informed the applicant’s lawyer that the UNHCR had determined that the applicant met the criteria set out in its Statute in connection with Article 1 A of the 1951 Convention relating to the Status of Refugees. It had been ascertained that the applicant was outside his country of nationality owing to well-founded fear of being persecuted by the authorities of his country for reasons of his religion and imputed political opinion and, owing to such fear, was unable to return to Uzbekistan, where he might be exposed to torture and other inhuman or degrading treatment or punishment. Therefore, the UNHCR considered that the applicant was eligible for international protection under its mandate.
43. Everyone has a right to liberty and security (Article 22 § 1). Detention is permissible only on the basis of a court order. The length of time for which a person may be detained prior to obtaining such an order must not exceed forty-eight hours (Article 22 § 2).
44. The term “court” is defined by the Russian Code of Criminal Procedure (“the CCrP”) of 2002 as “any court of general jurisdiction which examines a criminal case on the merits and delivers decisions provided for by this Code” (Article 5 § 48). The term “judge” is defined by the CCrP as “an official empowered to administer justice” (Article 5 § 54).
45. A district court has the power to examine all criminal cases except for those falling within the respective jurisdictions of a justice of the peace, a regional court or the Supreme Court of Russia (Article 31 § 2).
46. Chapter 13 of the CCrP governs the application of preventive measures. Detention is a preventive measure applied on the basis of a court decision to a person suspected of or charged with a criminal offence punishable by at least two years’ imprisonment where it is impossible to apply a more lenient preventive measure (Article 108 § 1). A court request for detention is submitted by an investigator (следователь) with the support of the head of the investigative authority or by a police officer in charge of the inquiry (дознаватель) with the support of a prosecutor (Article 108 § 3). A request for detention should be examined by a judge of a district court or a military court of a corresponding level in the presence of the person concerned (Article 108 § 4). Second-instance courts should examine appeals lodged against judge’s decisions on detention within three days (Article 108 § 11). The period of detention pending investigation of a criminal case must not exceed two months (Article 109 § 1) but may be extended up to six months by a judge of a district court or a military court of a corresponding level. Further extensions up to twelve months may be granted with regard to persons accused of serious or particularly serious criminal offences (Article 109 § 2). Extensions up to eighteen months may be granted as an exception with regard to persons accused of particular serious criminal offences (Article 109 § 3).
47. A measure of restraint can be applied with a view to ensuring a person’s extradition in compliance with the procedure established under Article 466 of the CCrP (Article 97 § 2).
48. Chapter 54 of the CCrP (Articles 460-468) governs the procedure to be followed in the event of extradition.
49. A court is to review the lawfulness and validity of a decision to extradite within a month of receipt of a request for review. The decision should be taken in open court by a panel of three judges in the presence of a prosecutor, the person whose extradition is sought and the latter’s legal counsel (Article 463 § 4).
50. Article 464 § 1 lists the conditions under which extradition cannot be authorised. Thus, the extradition of the following should be denied: a Russian citizen (Article 464 § 1-1) or a person who was granted asylum in Russia (Article 464 § 1-2); a person in respect of whom a conviction became effective or criminal proceedings were terminated in Russia in connection with the same act for which he or she has been prosecuted in the requesting State (Article 464 § 1-3); a person in respect of whom criminal proceedings cannot be launched and a conviction cannot become effective in view of the expiry of the statute of limitations or under another valid ground under Russian law (Article 464 § 1-4); or a person in respect of whom a Russian court established obstacles to extradition, in accordance with the legislation and international treaties of the Russian Federation (Article 464 § 1-5). Finally, extradition should be denied if the act that gave grounds for the extradition request does not constitute a criminal offence under the RCC (Article 464 § 1-6).
51. In the event that a foreign national, whose extradition is being sought, is being prosecuted or is serving a penalty for another criminal offence in Russia, his extradition may be postponed until the prosecution is terminated, the penalty is lifted on any valid ground or the sentence is served (Article 465 § 1).
52. Upon receipt of a request for extradition not accompanied by an arrest warrant issued by a foreign court, the Prosecutor General or his deputy is to “take measures” in order to decide on the preventive measure in respect of the person whose extradition is being sought. The preventive measure is to be applied in accordance with the established procedure (Article 466 § 1).
53. Upon receipt of a request for extradition accompanied by an arrest warrant issued by a foreign judicial body, a prosecutor may place the person whose extradition is being sought under house arrest or in custodial detention without prior approval of his or her decision by a court of the Russian Federation (Article 466 § 2).
54. Verifying the compatibility of section 31(2) of the Law on the Legal Status of Foreign Nationals in the USSR of 1981, the Constitutional Court ruled that a foreign national liable to be expelled from Russian territory could not be detained for more than forty-eight hours without a court order.
55. Assessing the compatibility of Article 466 § 1 of the CCrP with the Russian Constitution, the Constitutional Court reiterated its settled case-law to the effect that excessive or arbitrary detention, unlimited in time and without appropriate review, was incompatible with Article 22 of the Constitution and Article 14 § 3 of the International Covenant on Civil and Political Rights in all cases, including extradition proceedings.
56. In the Constitutional Court’s view, the absence of specific regulation of detention matters in Article 466 § 1 did not create a legal lacuna incompatible with the Constitution. Article 8 § 1 of the 1993 Minsk Convention provided that, in executing a request for legal assistance, the requested party would apply its domestic law, that is the procedure laid down in the CCrP. That procedure comprised, in particular, Article 466 § 1 of the Code and the norms in its Chapter 13 (“Preventive measures”), which, by virtue of their general character and position in Part I of the Code (“General provisions”), applied to all stages and forms of criminal proceedings, including proceedings for the examination of extradition requests.
57. The Constitutional Court emphasised that the guarantees of the right to liberty and personal integrity set out in Article 22 and Chapter 2 of the Constitution were fully applicable to detention with a view to extradition. Accordingly, Article 466 of the CCrP did not allow the authorities to apply a custodial measure without complying with the procedure established in the CCrP or in excess of the time-limits fixed in the Code.
58. The Prosecutor General asked the Constitutional Court for official clarification of its decision no. 101-O of 4 April 2006 (see above), for the purpose, in particular, of elucidating the procedure for extending a person’s detention with a view to extradition.
59. The Constitutional Court refused the request on the ground that it was not competent to indicate specific provisions of the criminal law governing the procedure and time-limits for holding a person in custody with a view to extradition. That matter was within the competence of the courts of general jurisdiction.
60. The Constitutional Court reiterated its settled case-law to the effect that the scope of the constitutional right to liberty and personal inviolability was the same for foreign nationals and stateless persons as for Russian nationals. A foreign national or stateless person may not be detained in Russia for more than forty-eight hours without a judicial decision. That constitutional requirement served as a guarantee against excessively long detention beyond forty-eight hours, and also against arbitrary detention as such, in that it required a court to examine whether the arrest was lawful and justified.
61. The Constitutional Court held that Article 466 § 1 of the CCrP, read in conjunction with the Minsk Convention, could not be construed as permitting the detention of an individual for more than forty-eight hours on the basis of a request for his or her extradition without a decision by a Russian court. A custodial measure could be applied only in accordance with the procedure established in the CCrP and within the time-limits fixed in the Code.
62. The Constitutional Court dismissed as inadmissible a request for a review of the constitutionality of Article 466 § 2 of the CCrP, stating that this provision “does not establish time-limits for custodial detention and does not establish the reasons and procedure for choosing a preventive measure, it merely confirms a prosecutor’s power to execute a decision already delivered by a competent judicial body of a foreign state to detain an accused. Therefore the disputed norm cannot be considered to violate constitutional rights of [the claimant] ...”
63. In Ruling no. 22, adopted by the Plenary Session of the Supreme Court of the Russian Federation on 29 October 2009 (“the Ruling of 29 October 2009”), it was stated that, pursuant to Article 466 § 1 of the CCrP, only a court could order the placement in custody of a person in respect of whom an extradition check was pending and where the authorities of the country requesting extradition had not submitted a court decision remanding him or her in custody. The judicial authorisation of placement in custody in that situation was to be carried out in accordance with Article 108 of the CCrP and following a prosecutor’s request for that person to be placed in custody (paragraph 34 of the Ruling). In deciding to remand a person in custody a court was to examine if there were factual and legal grounds for the application of that preventive measure. If the extradition request was accompanied by a detention order of a foreign court, a prosecutor was entitled to remand the person in custody without a Russian court’s authorisation (Article 466 § 2 of the CCrP) for a period not exceeding two months, and the prosecutor’s decision could be challenged in the courts under Article 125 of the CCrP.
64. In extending a person’s detention with a view to extradition a court was to apply Article 109 of the CCrP.
65. On 18 October 2008 the Russian Prosecutor General’s Office issued Direction no. 212/35 concerning the “extradition check” procedure for dealing with requests for extradition. According to the Direction, district and town prosecutors should interview a person who has been detained with a view to extradition, submit the interview record to the Prosecutor General’s Office within twenty-four hours and take measures to ensure this person’s placement in custody for forty-eight hours. Having received confirmation from the requesting State of their intention to seek extradition, these officials should take measures for authorising the person’s detention, in compliance with Russia’s international treaties and the applicable national legislation. These public officials should also interview the detainee in order to ascertain the purpose of his arrival in Russia, his residence, nationality and intention to seek asylum in Russia; to verify the authenticity of the documents relating to his identity and nationality; and to verify the existence and veracity of information relating to the possible refusal or postponement of extradition. The information and documents collected during the extradition check should be submitted, within three days of the person’s arrest, to the regional prosecutor.
66. The Russian Federation is a party to the Convention relating to the Status of Refugees, adopted on 28 July 1951 by the United Nations Conference of Plenipotentiaries on the Status of Refugees and Stateless Persons convened under General Assembly resolution 429 (V) of 14 December 1950. Article 33 of this Convention reads as follows:
“1. No Contracting State shall expel or return (“refouler”) a refugee in any manner whatsoever to the frontiers of territories where his life or freedom would be threatened on account of his race, religion, nationality, membership of a particular social group or political opinion.
2. The benefit of the present provision may not, however, be claimed by a refugee whom there are reasonable grounds for regarding as a danger to the security of the country in which he is, or who, having been convicted by a final judgment of a particularly serious crime, constitutes a danger to the community of that country.”
67. In 2007 the Office of the United Nations High Commissioner for Refugees issued an Advisory Opinion on the Extraterritorial Application of Non-Refoulement Obligations under the 1951 Convention relating to the Status of Refugees and its 1967 Protocol; it provides the following clarification [internal footnotes are omitted]:
“7. The prohibition of refoulement to a danger of persecution under international refugee law is applicable to any form of forcible removal, including deportation, expulsion, extradition, informal transfer or “renditions”, and non-admission at the border in the circumstances described below. This is evident from the wording of Article 33(1) of the 1951 Convention, which refers to expulsion or return (refoulement) “in any manner whatsoever”. It applies not only in respect of return to the country of origin or, in the case of a stateless person, the country of former habitual residence, but also to any other place where a person has reason to fear threats to his or her life or freedom related to one or more of the grounds set out in the 1951 Convention, or from where he or she risks being sent to such a risk.
8. The principle of non-refoulement as provided for in Article 33(1) of the 1951 Convention does not, as such, entail a right of the individual to be granted asylum in a particular State. It does mean, however, that where States are not prepared to grant asylum to persons who are seeking international protection on their territory, they must adopt a course that does not result in their removal, directly or indirectly, to a place where their lives or freedom would be in danger on account of their race, religion, nationality, membership of a particular social group or political opinion. As a general rule, in order to give effect to their obligations under the 1951 Convention and/or 1967 Protocol, States will be required to grant individuals seeking international protection access to the territory and to fair and efficient asylum procedures.”
NON_VIOLATED_ARTICLES: 5
NON_VIOLATED_PARAGRAPHS: 5-1
5-4
NON_VIOLATED_BULLETPOINTS: 5-1-f
